Citation Nr: 1710850	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1967 to November 1968.  This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction over the claims file is currently held by the RO in Des Moines, Iowa.  

At the Veteran's request, the Board scheduled the Veteran for a February 2011 video conference hearing at the local RO.  In February 2011, the Veteran cancelled that hearing; he has not filed a subsequent motion for a new hearing.  Thus, the Board finds that the request for hearing has been withdrawn and the Board may issue a decision in this case.  See 38 C.F.R. § 20.702(e) (2016).

The appeal was previously before the Board in June 2010, July 2013, and then again in March 2016, when it was most recently remanded for further development.  The requested development has been completed and the Veteran's claim is now ready for review.


FINDING OF FACT

Tinnitus is not causally or etiologically related to service and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a July 2007 letter and a post-adjudication VCAA notice by letter, dated February 2010, which cured any possible procedural defect.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), reports of post-service medical treatment, VA treatment records, and the report of a July 2016 VA examination have been associated with the record.  The Veteran has been provided VA audiological examinations and medical opinions have been obtained.  Based on the foregoing, the Board finds the July 2016 VA examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, to the extent that there have been any other procedural errors or omissions in this appeal, neither the Veteran nor his representative have argued them before the Board.  Accordingly, the Board need address any such argument.  Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

II. Service Connection Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III. History

The Veteran submitted his Statement in Support of Claim for tinnitus in May 2007.  His claim for service connection for tinnitus was denied in October 2007.  He filed his Notice of Disagreement (NOD) in November 2007.  In his February 2009 VA examination, he explained his primary difficulty as a result of tinnitus has been hearing background noises and understanding the television.    

The Veteran served during the Vietnam era aboard a Navy destroyer in the engine room when the 5 inch guns were firing.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was indeed a fireman (engine/mechanical apprentice) and that he served in the Southeast Asia Theater of Operations.  His enlistment audio examination was informally tested using the whisper test.  In his position, the Veteran was likely exposed to noise from the machinery deck and gunnery.  As he reported during the February 2009 VA examination, the Veteran later worked in construction and drove trucks from 1968-1972, before a long career in a factory setting, where he used hearing protection.  

The Veteran's tinnitus was evaluated most notably in three separate VA examinations, the first in February 2009.  Although the February 2009 VA examiner failed to provide a complete opinion concerning the etiology of the Veteran's tinnitus, the facts provided at the February 2009 examination are nevertheless highly probative.   During the examination, the Veteran specifically denied having tinnitus.  It is for this reason that the examiner did not provide an opinion as to whether tinnitus was the result of disease or injury incurred in or aggravated by his military service.  Later, in his VA Form 9 from January 2010, the Veteran stated that he denied having tinnitus because he did not have it at the "particular moment" he was being examined.  He "answered no as [his] ears were not ringing at that moment."  The Veteran also noted in his January 2010 VA Form 9 that he has persistent ringing in his ears that never "completely stops."  A subsequent VA examination was ordered to further evaluate the Veteran for tinnitus and to provide an opinion concerning its onset in service and etiology.

The August 2013 VA examination provided audiological testing and an inadequate opinion concerning the etiology of the Veteran's tinnitus.  The examiner noted, "Veteran reports that he has probably had the tinnitus for years, but did not notice it before, but it is worse over the last 2-3 years."  The July 2013 remand instructions had requested the VA examiner provide an opinion concerning the whether the tinnitus is more likely than not, at least as likely as not, or less likely than not related to any incident of active duty service, including in-service noise exposure.  Unfortunately, the August 2013 VA examination provided a related, but not dispositive opinion, by answering that the Veteran's diagnosis of tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss, which is not a service-connected condition.  Consequently, the case was remanded in March 2016 for further development consistent with the July 2013 remand instructions.

The July 2016 VA examiner reviewed the record, ultimately opining that the Veteran's tinnitus is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  In support of her opinion, the audiologist cited to the facts in the record and statements from the Veteran from the February 2009 examination.  The audiologist noted the Veteran did not describe instances of military noise exposure where one ear would have been affected more than the other.  The Veteran's John Deere audiograms also showed a significant progression of hearing loss over his post-service employment, which is consistent with his occupational noise exposure, even with the use of hearing protection.  The audiologist also addressed the discrepancy in hearing levels between left and right.  She took notice of the fact that before and after the service the Veteran hunted with his dad, who "hunted a lot."  She took note of the fact that the Veteran is a left handed shooter, which would result in more noise exposure to the right ear and would explain the mild right sided hearing loss.  She noted that the Veteran's prior denial of tinnitus indicates it started in the past seven to eight years, which is decades removed from the Veteran's time in service.  She explained that the more recent onset of the Veteran's tinnitus likely has the same etiology as his hearing loss, which is consistent with his history of civilian noise exposure.  The examiner concluded it is less likely than not that the Veteran's tinnitus is related to military noise exposure.

IV. Analysis

The Veteran has asserted that his in-service noise exposure resulted in his current tinnitus.  However, he is not competent to opine as to a causal relationship between any in-service noise exposure and any current tinnitus, as such a determination requires medical expertise regarding the inner workings of the ears.  See Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions are of no probative value. 

Here, the probative evidence includes the VA examinations and post-service John Deere audiograms.  The evidence shows no complaints of tinnitus for several years after service, and the STRs mention treatment for an assortment of ailments, but contain no complaints or diagnoses of tinnitus.  Significant probative weight is given to the audiologist's opinion in the July 2016 VA examination concluding that it is less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The July 2016 VA examiner opined the recently onset tinnitus is likely consistent with the Veteran's history of civilian noise exposure, and is less likely than not related to service.  The audiologist carefully compared the medical evidence in the record in support of her conclusion.  The post-service John Deere audiograms also showed a significant progression in hearing loss during his post-service employment.  The audiologist opined this is consistent with occupational noise exposure, even with the use of hearing protection.  The records further indicate that the Veteran's hearing was normal in the left ear up to 1987.  The Veteran's hearing had dropped to 60dB at 4000 Hz in the right ear by 1978, indicating civilian noise exposure between 1972 and 1978 was causing a decline in hearing.  

As shown above, the most probative medical evidence is the 2016 VA examination.  The examiner clearly opines that the Veteran does not have tinnitus that is related to service.  The Veteran has not been found to be competent to provide an opinion, there is a medical opinion against his claim, and there is no probative evidence in support of his claim.  In sum, the competent and credible evidence of record shows that the Veteran's tinnitus did not have its onset during service and is not related to any incident of service including in service noise exposure.  Given the foregoing, the preponderance of the evidence is against the claim of service connection and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


